

116 S3839 ES: To designate the facility of the United States Postal Service located at 2719 South Webster Street in Kokomo, Indiana, as the “Opha May Johnson Post Office”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 3839IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 2719 South Webster Street in Kokomo, Indiana, as the Opha May Johnson Post Office.1.Opha May Johnson Post Office(a)DesignationThe facility of the United States Postal Service located at 2719 South Webster Street in Kokomo, Indiana, shall be known and designated as the Opha May Johnson Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Opha May Johnson Post Office.Passed the Senate November 18, 2020.Secretary